Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimers filed on 5/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,539,002 and 10,470,750 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-13, 15-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 10 and 16, the closest prior art of record, are Roorda et al (US 2012/0296373) discloses a method of closing a tissue opening and a tissue closure device comprising: a suture (130) ([0037]); an elongated body (106) defining a central longitudinal axis and including a proximal end, a distal end, and at least one guide lumen (124) with an opening (proximal end) and an exit (distal end), the at least one guide lumen traversing the elongated body at an angle with respect to the central longitudinal axis of the elongated body (Fig. 3; [0060]); at least one proximal pivot member (see annotated figure below) pivotally connected to a distal portion of the elongated body; at least one distal pivot member (see annotated figure below) pivotally connected to the at least one proximal pivot member; and a suture retrieval space (see annotated figure below) defined between each of the at least one proximal pivot member and the at least one distal pivot member when the respective proximal and distal pivot members are extended away from the elongated body in a deployed position, the suture retrieval space receiving a portion of the suture (Fig. 10, needle 144 is inserted through openings 132 and 134 and engages the suture by coupling to cuff 128.  Upon the coupling, the needle is withdrawn through the same openings.  As seen in Fig. 10, there is a point in time when the needle is received with a portion of suture 130 in the cited suture retrieval space.  In other words, there is a point in time during the procedure wherein the suture retrieval space receives a portion of the suture, namely when the needle is withdrawing the suture back up; [0063]), wherein the at least one proximal pivot member includes an opening (132) to allow passage of a suture grasper (144) into the suture retrieval space to engage the portion of the suture (Figs. 1, 5, 9A; [0037]). 
It can be seen in the device and method of Roorda et al that openings (132, 134) for the suture grasper is aligned with the respective cuff (128) such that the tip (146) of the suture grasper draws the suture (130) by intersecting the cuff (128) that is aligned with the length of the suture.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed method and device comprising, inter alia, the at least one proximal pivot member including an opening to allow passage of a suture grasper into the suture retrieval space to substantially orthogonally intersect the portion of the suture.   


    PNG
    media_image1.png
    794
    590
    media_image1.png
    Greyscale




In regards to independent claim 22, the closest prior art of record, Roorda et al, discloses a device as discussed above that is provided in a manner such that the suture is coupled to cuffs (128) and disposed at a distal end of the device at the start of delivery (Fig. 8; [0037]).  Bagaoisan et al (US 2012/0035623).   discloses a suture runner guide (180) disposed on the elongated body for controlling the location of a suture (Figs. 3-5; [0081]).  However, unlike Roorda et al, Bagaoisan et al provides the guide because the suture is delivered to the target site (134) via a suture introduce (102) from a proximal end of the elongated body to a distal end of the elongated body.  Therefore, such a guide (180) is provided to manually extricate the suture along the elongated body if necessary ([0081]).  Since Roorda et al is used differently (suture is not delivered to the target site via a suture introducer, rather the suture is already provided at the target site and a needle 144 is instead used to draw the suture up, therefore there is no need for the guide on the elongate body of Roorda et al), it would not have been obvious to one of ordinary skill in the art to modify Roorda et al with the suture runner guide (180) of Bagaoisan et al.
In regards to independent claim 26, the closest prior art of record, Roorda et al, discloses a device as discussed above that is provided in a manner such that the suture is coupled to cuffs (128) and disposed at a distal end of the device at the start of delivery as discussed above (Fig. 8; [0037]).  Singhatat et al (US 2010/0249809) teaches a knot pusher (32) having a cleat (82) on a proximal portion of a handle (66) for a suture (Fig. 1; [0072]).  However, the device of Roorda et al is not used in a manner such that a suture or knot is pushed down the elongated body into the target area.  Rather, the suture is coupled to cuffs (128) and disposed at a distal end of the device already (Fig. 8; [0037]).  Therefore, it would not have been obvious to one of ordinary skill in the art to modify Roorda et al to provide a suture cleat on the proximal portion of the elongated body for stabilizing or holding a suture taut since the suture is never brought up or disposed at a proximal portion of the elongated member.
Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771